Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-47 are allowed.  The following is an examiner’s statement of reasons for allowance:
As for claim 26, and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a wireless mobile device for providing secure access to physical resources, the wireless mobile device comprising:
memory configured to store a public key of a server;
a wireless interface configured for communication with electronic lock controllers in vicinity of the wireless mobile device;
a network interface configured for communication with the server via a computer network; and
a processor configured to use the public key of the server to validate authenticity of public keys of electronic lock controllers received from electronic lock controllers via the wireless interface, the processor further configured to encrypt lock-access data received from the server using public keys of the electronic lock controllers and transmit messages containing encrypted lock-access data to respective authenticated electronic lock controllers via the wireless interface.
claim 33, and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a wireless mobile device for providing secure access to physical resources, the wireless mobile device comprising: 
memory configured to store a public key of a server; 
a wireless interface configured for communication with electronic lock controllers in vicinity of the wireless mobile device, each respective electronic lock controller loaded with a digital certificate digitally signed by a private key of the server, the digital certificate further having a unique lock controller hardware identifier of the respective electronic lock controller, each respective electronic lock controller operably connectable to a respective physical lock that restricts access to a respective physical resource;  4Preliminary Amendment 
a network interface configured for communication with the server via a computer network; and 
a processor configured to: 
use the public key of the server to validate authenticity of public keys of electronic lock controllers received from electronic lock controllers via the wireless interface; 
encrypt lock-access data received from the server using a public key of an electronic lock controller, the lock-access data having been signed by the server with the private key of the server, the lock-access data defining physical access permission to the physical resources by a user of the wireless mobile device; 
provide the encrypted lock-access data in messages for the electronic lock controllers; and
transmit the messages containing the encrypted lock-access data to a respective authenticated electronic lock controller via the wireless interface when the wireless mobile device is in vicinity of the respective electronic lock controller to enable the respective electronic lock controller to: 
decrypt the encrypted lock-access data using the private key of the respective electronic lock controller to obtain the lock-access data; 
validate authenticity of the lock-access data using the public key of the server; and 
unlock the physical lock of the respective electronic lock controller if permitted by the lock-access data to grant the user access to the respective physical resource.
As for claim 40 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a wireless mobile device for providing secure access to physical resources, the wireless mobile device comprising: 
memory configured to store a public key of a server; 
a wireless interface configured for communication with electronic lock controllers in vicinity of the wireless mobile device; 
a network interface configured for communication with the server via a computer network; and 
a processor configured to:
transmit updated version data to an electronic lock controller via the wireless interface for storage at the electronic lock controller; 
use the public key of the server to validate authenticity of public keys of electronic lock controllers received from electronic lock controllers via the wireless interface; 
encrypt lock-access data received from the server using public keys of the electronic lock controllers, the lock-access data including particular version data for comparison against the updated version data at the electronic lock controller; and 
transmit messages containing encrypted lock-access data to respective authenticated electronic lock controllers in vicinity of the wireless mobile device via the wireless interface to obtain access to the physical resource when the particular version data matches the updated version data at the electronic lock controller.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684